Citation Nr: 0017646	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include peptic ulcer disease, hiatal hernia, 
duodenal ulcer, and colon polyps, secondary to a service-
connected post-traumatic stress disorder (PTSD), or to 
claimed inservice exposure to Agent Orange.

2.  Entitlement to an effective date earlier than August 14, 
1996, for a September 1997 grant of a total rating for the 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO), 
dated in October 1994 and September 1997.

A travel board hearing was held on June 7, 1999, in Wichita, 
Kansas, before Jeff Martin, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  Unfortunately, a transcript of the 
hearing could not be obtained, and the veteran was advised of 
this fact, and of his right to have another hearing, by 
letter of December 30, 1999.  The veteran was given a 30-day 
period to respond to this letter, but he did not do so within 
that timeframe, and the claims folders have been returned to 
the Board, for appellate review.


FINDINGS OF FACT

1.  It has not been shown that a gastrointestinal disability 
was incurred during service, or that the currently-manifested 
gastrointestinal disability is causally related to service, 
or secondary to the service-connected PTSD, or to the 
claimed, but unconfirmed, inservice exposure to Agent Orange.

2.  A claim for a disability evaluation in excess of 50 
percent for the service-connected PTSD is recognized as 
having been received on August 14, 1996, and it is factually 
ascertainable that the schedular criteria for a total rating 
for the service-connected PTSD were already met as of August 
17, 1995.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gastrointestinal disability, to include peptic ulcer disease, 
hiatal hernia, duodenal ulcer, and colon polyps, secondary to 
the service-connected PTSD, or to claimed inservice exposure 
to Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an effective date of August 17, 1995, 
for the September 1997 grant of a total rating for the 
service-connected PTSD, have been met.
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).
 
Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

A claim for service connection is considered to be well 
grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the United States Court 
of Veterans Appeals (known as the United States Court of 
Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that the governing 
law, 38 U.S.C.A. § 5107(a),

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In addition to the above, VA regulation permits the granting 
of service connection on a presumptive basis whenever it is 
shown that a veteran was exposed to a herbicide agent during 
active service in the Republic of Vietnam during the Vietnam 
era, and he has one of several diseases that are considered, 
for VA purposes, presumptively associated with Agent Orange 
(i.e., herbicide) exposure, even if there is no record of 
their manifestation during service.  The diseases include 
Chloracne, Hodgkin's disease, multiple myeloma, and most types 
of soft-tissue sarcoma.  See 38 U.S.C.A. §§ 1113, 1116 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).

For VA purposes, the Vietnam era began on February 28, 1961, 
and ended on May
7, 1975, inclusive, if the veteran served in the Republic of 
Vietnam during that period.  For all other cases, the Vietnam 
era began on August 5, 1964.  38 C.F.R. § 3.2(f) (1999).  
Service in Vietnam includes service in the waters off-shore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(1999).

Notwithstanding the foregoing, a claimant can also establish 
service connection with proof of actual direct causation, but 
this is a task that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

First Issue
Entitlement to service connection for a gastrointestinal 
disability, to include
peptic ulcer disease, hiatal hernia, duodenal ulcer, and 
colon polyps, secondary to a service-connected PTSD, or to 
claimed inservice exposure to Agent Orange:

The veteran contends that his diagnosed gastrointestinal 
disability should be service-connected because it is 
secondary to either his service-connected PTSD or to 
inservice exposure to Agent Orange while serving in the 
Republic of Vietnam during the Vietnam era.

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is considered 
a Vietnam era veteran, and the above cited presumptive 
provisions pertaining to Agent Orange-related claims are 
applicable to his claim.

A review of the veteran's service medical records reveals no 
competent evidence of the manifestation of a gastrointestinal 
disability at any time, including at the time of the 
veteran's separation examination in December 1966.

A VA radiology report that was produced in February 1992, 
more than 25 years after service, reveals a reported history 
of a "[p]eptic ulcer disease in the 1970's," and an 
impression, per barium study, of a small sliding hiatal 
hernia, without evidence of esophagitis or gastroesophageal 
reflux; a distal gastric antral superior ulceration, with 
thickened folds radiating to this lesion; one, and possibly 
two, duodenal diverticuli; and distortion of the duodenal 
bulb, without definite ulceration, probably reflecting prior 
scarring from peptic ulcer disease.

The report of a March 1992 series of VA endoscopic antral 
biopsies reveals a diagnosis of chronic and active 
inflammation, rule out malignancy and helicobacter pylori.

A May 1995 VA outpatient medical record reveals a nine-year 
history of severe stomach pains, peptic ulcer disease "(per 
patient report)," and irritable bowel syndrome, and a 
diagnostic impression of peptic ulcer disease.

At a November 1995 RO hearing, the veteran restated his 
contentions of record to the effect that he believes that his 
gastrointestinal disability, although first diagnosed after 
service, was causally related to either Agent Orange exposure 
during service, or to his service-connected PTSD.

The report of a July 1997 VA stomach examination reveals a 
history of recurrent stomach trouble dating back to the early 
1970's, when the veteran reportedly was told that he had 
ulcers and a hiatal hernia.  He also told the examiner that 
he received treatment after the initial symptoms, which 
recurred in 1982, persisting through 1984, and recurring 
again in 1987, when he was again told that he had a duodenal 
ulcer.  He further said that he had polyps removed from his 
stomach in 1991, and that he currently suffered from 
constant, mild upper abdominal discomfort, which "has never 
gone away."  The examiner made reference to the findings 
from upper gastrointestinal series obtained in July 1997, 
which included a large hiatal hernia, with reflux, a question 
of varices, a defect that was compatible with duodenal ulcer, 
and diverticulum of the second portion of the duodenum.  
Hiatal hernia with reflux, duodenal ulcer with duodenitis, 
and diverticulum of the second portion of the duodenum, were 
diagnosed.

The report of a July 1997 VA intestine examination reveals a 
history of an episode of bright rectal bleeding in 1993, a 
subsequent colonoscopy with removal of 12 polyps, and 
recurrent rectal bleeding in 1994, 1995, and 1996, each time 
associated with a colonoscopy done by VA and removal of 
polyps.  The last such episode, according to the veteran, 
occurred in April 1997, and he denied current bleeding and 
abdominal discomfort.  The examination was essentially 
unremarkable, and the diagnosis was listed as history of 
recurrent colon polyps.

In October 1997, the VA examiner who conducted the two above 
July 1997 medical examinations submitted an addendum to his 
two reports, indicating that he had reviewed the examination 
he made of the veteran in July 1997 regarding his 
gastrointestinal complaints, as well as his X-Rays and claims 
folders.  He then expressed the following medical opinion:

It is my opinion that the findings of the 
hiatal hernia, the history of recurrent 
duodenal ulcers, duodenitis, and colon 
polyps are not directly caused by his 
service-connected post-traumatic stress 
disorder.  In reviewing the chart, it is 
noted that he was found to have 
Helicobacter pylori in 1992 which is a 
known cause of duodenal ulcer.  
Additional causes of ulcer disease 
include smoking, alcohol use, and certain 
types of drugs such as aspirins and 
nonsteroidals.  These also can be a 
factor in his degree of duodenitis.  His 
gastrointestinal complaints, however, 
could be somewhat related to his stress 
unrelated to the hiatal hernia, ulcer 
disease, and duodenitis.

I also am unaware of any relationship 
between post-traumatic stress disorder 
and the development of his colon polyps.

Finally, the Board notes that there is no competent evidence 
in the file showing the manifestation of any of the diseases 
presumptively associated, for VA purposes, with Agent Orange 
exposure, nor has any medical expert expressed an opinion 
supporting the veteran's contentions regarding a nexus 
between the current gastrointestinal disability and service, 
or a service-connected disability.

As shown above, a gastrointestinal disability was never 
manifested during service, none of the diseases presumptively 
associated, for VA purposes, with Agent Orange exposure, has 
been shown to be diagnosed at any time, the earliest 
diagnosis in the files of a gastrointestinal disability was 
recorded more than 25 years after service, and the record is 
devoid of competent evidence of the claimed nexus, or causal 
relationship, between the current disability and service, 
inservice incidents or events, or a service-connected 
disability.  To the contrary, a VA physician has expressed 
his opinion to the effect that he sees no reason to believe 
that the claimed nexus does exist, and the veteran provided a 
nine-year history of severe stomach pain in 1995, which 
pushes the onset of his stomach problems only as far back as 
1986, still approximately 20 years after service.  The Caluza 
criteria of inservice onset or incurrence of the present 
disability, and a nexus between service and the current 
disability, have not been met.

In view of the above, the Board finds that it has not been 
shown that a gastrointestinal disability was incurred during 
service, or that the currently-manifested gastrointestinal 
disability is causally related to service, or secondary to 
the service-connected PTSD, or to the claimed, but 
unconfirmed, inservice exposure to Agent Orange.  
Consequently, the Board concludes that the claim of 
entitlement to service connection for a gastrointestinal 
disability, to include peptic ulcer disease, hiatal hernia, 
duodenal ulcer, and colon polyps, secondary to the service-
connected PTSD, or to the claimed inservice exposure to Agent 
Orange, is not well grounded.

Finally, it is noted that the veteran has not reported that 
any additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Accordingly, the Board 
is of the opinion that VA's limited duty to assist him under 
38 U.S.C.A. § 5103(a) (West 1991) has not arisen.




Second Issue
Entitlement to an effective date earlier than August 14, 
1996, for a
September 1997 grant of a total rating for the service-
connected PTSD:

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a) (West 1991).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  Upon review of 
the entire record, the Board concludes that the data 
currently of record provide a sufficient basis upon which to 
address the merits of the veteran's claim, and that he has 
been adequately assisted in the development of his case.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 1991).

VA utilizes the rating schedule, which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Section 5110(a), title 38, United States Code, provides 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of ... a claim for increase[] of 
compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2), title 
38, United States Code, specifically provides otherwise, by 
stating that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  

Section 3.400(o) of VA regulation governs effective dates for 
awards of increased ratings.  It provides in pertinent part 
as follows, regarding the calculation of the effective date 
for increased ratings: 
 
(o)  Increases: 

. . . . 

(1)  General.  Except as provided in 
paragraph (o)(2) of this section . . . 
date of receipt of claim or date 
entitlement arose, whichever is later . 
. .  . 
 
(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date[;] 
otherwise, date of claim. 
 
Subsection (1) of 3.400(o) provides a general rule for 
determining the effective date of an increased rating, i.e., 
the date of claim, or the date entitlement arose, whichever 
is later.  Subsection (2) provides an exception to the 
general rule for circumstances where it is factually 
ascertainable that an increase in disability occurred before 
the veteran submitted a claim for an increased rating.  See 
also 38 U.S.C.A. § 5110(a), (b)(2) (West 1991).  In such 
special cases, VA may grant an effective date as of the date 
that an increase in disability occurred, as shown by 
competent and credible evidence, but not earlier than one 
year before the date of claim.  Although subsection (2) of 
the regulation contains the phrase, "otherwise, date of 
claim," the statute does not contain these words, indicating 
that if evidence is not obtained to show that an increase 
occurred before the date the claim is received, the 
adjudicator should apply the general rule governing a claim 
for increase.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) (1999). 

In the present case, the veteran filed a claim for service 
connection for PTSD in October 1994.  The claim was initially 
denied by the RO in a January 1995 rating decision, and the 
veteran was thereafter issued a Statement of the Case in 
which the RO mistakenly included the issue of service 
connection for PTSD as one of several issues on appeal.  The 
need to review the propriety of this action was thereafter 
rendered moot when the RO granted service connection for PTSD 
in a February 1996 rating decision, in which a 50 percent 
rating was assigned, effective from October 1994, the date of 
the original claim for service connection.

In a November 1996 rating decision, the RO granted a 
temporary total rating based on hospital treatment in excess 
of 21 days (a benefit commonly referred to as "Paragraph 29 
benefits"), after receipt of evidence that the veteran had 
been hospitalized at a VA medical facility between August 14 
and November 8, 1996, for treatment of his service-connected 
PTSD.  The grant was made effective for the August-November 
1996 timeframe during which the veteran remained 
hospitalized.  

The veteran underwent a VA PTSD examination in July 1997, and 
the examiner opined that the veteran had a Global Assessment 
of Functioning (GAF) score of 35, with a similar score in the 
past year; that the veteran met the criteria for chronic, 
delayed, and severe PTSD, with additional diagnoses secondary 
to the PTSD including major depression, dissociative 
disorder, marijuana dependence, and alcohol dependence; and 
that the veteran was not capable of obtaining and maintaining 
a job for a reasonable length of time, as he was "disabled 
and unemployable."  Based on the above medical evidence, the 
RO granted a total (100 percent) rating for the service-
connected PTSD, under the diagnostic code addressing PTSD 
(i.e., DC 9411), effective from August 14, 1996, in the 
September 1997 rating decision hereby on appeal.

On appeal, the veteran contends that the September 1997 grant 
of a total rating for the service-connected PTSD should be 
made effective from October 1994, the date when he first 
submitted his claim for service connection for PTSD.  He more 
recently indicated, in his January 1998 Substantive Appeal, 
that "[t]here must be attention made to the date of my 
original claim and the fact [that] I filed a disagreement in 
each case of their denial."

First, the Board must address the question of what should be 
considered the date of the veteran's application for benefits 
in this case, for purposes of the September 1997 grant of a 
total rating for the service-connected PTSD.  The October 
1994 application was, as noted earlier, an application for 
service connection for PTSD, that benefit was granted in a 
February 1996 rating decision, in which a 50 percent rating 
was assigned, effective from October 1994, and there is no 
evidence in the file showing that the veteran filed a notice 
of disagreement with the assignment of that initial rating 
within the one-year period immediately following notification 
of that decision.  Therefore, a claim of entitlement to an 
initial rating higher than 50 percent for the then service-
connected PTSD was never raised.  It wasn't until the RO 
became aware of the veteran's August/November 1996 VA 
admission for PTSD that the RO granted Paragraph 29 benefits 
for that timeframe, thereafter deciding to extend the total 
rating past November 8, 1996, on account of competent 
evidence of the veteran's being unemployable due to the PTSD.  
In assigning the total rating in the September 1997 rating 
decision, the RO explained that the effective date of the 
grant was to be August 14, 1996, which was the date of a VA 
medical report that was produced on the day of the veteran's 
VA admission for treatment of his PTSD.  (As a deference to 
veterans who, understandably, are not able to file an actual 
claim for an increased rating when admitted for VA medical 
treatment of a service-connected disability, VA regulation 
provides that a report of examination or hospitalization is 
to be accepted by VA as an informal claim for an increase.  
See 38 C.F.R. § 3.157 (1999).)  Insofar as the Board has been 
unable to find in the files a formal claim for an increased 
rating filed before August 14, 1996, the Board then finds 
that the date of the veteran's application for increased 
rating benefits for the already service-connected PTSD, which 
led to the September 1997 grant of a total rating, was August 
14, 1996.

Since it has been determined that the date of the veteran's 
application for an increased rating for the service-connected 
PTSD was August 14, 1996, the Board now needs to find whether 
there is competent evidence in the file that would warrant 
entitlement to the total rating assigned in September 1997 
prior to August 14, 1996, under the limited exception of 
§ 3.400(o)(2), which, as noted earlier, is the only exception 
to the general rule that the effective date assigned for an 
increased rating "shall not be earlier than the date of 
receipt of application."  In particular, it must be 
determined whether, as required by § 3.400(o)(2), it is 
factually ascertainable that the increase in disability (to 
100 percent) occurred at any time within the one-year period 
immediately preceding August 14, 1996, the date of what has 
been recognized as the claim for an increased rating.  The 
Board notes that the regulations addressing the rating of 
service-connected mental disorders were amended in 1996, 
while this appeal was pending, thereby making the veteran 
entitled to have his claim for an increased rating reviewed 
under both sets of rating criteria, i.e., the rating criteria 
that were in effect both prior to and after the 1996 
amendments took place.  Since the Board is hereby granting 
the benefit sought on appeal (of course, only to the extent 
permitted by regulation), and for the sake of brevity, the 
Board will hereby summarize the criteria for a total rating 
under both sets of regulations as essentially requiring that 
the veteran is unemployable due to his service-connected 
PTSD.  See, 38 C.F.R. § 4.132, Part, 4, Diagnostic Code 9411 
(1996), and 38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 
(1999).

None of the medical evidence that was produced prior to the 
one-year period immediately preceding the August 14, 1996, 
claim for an increased rating, including the report of an 
April 1995 VA PTSD examination, demonstrates that the 
severity of the veteran's mental disorder rendered him 
unemployable. 
 
The medical evidence that was produced during the one-year 
period immediately preceding the August 14, 1996, claim for 
an increased rating that is pertinent to said claim 
essentially consists of records reflecting the veteran's 
attendance for VA mental health-related consultations between 
August and December 1995; a partially-legible VA outpatient 
medical record dated on August 17, 1995, reflecting a 
diagnosis of PTSD, Axis I, and a GAF score of "31-40 
[representing] major impairment," Axis V; the reports of two 
December 1995 VA PTSD examinations, both of which confirm the 
PTSD diagnosis and reveal complaints including decrease in 
concentration ability, flashbacks, nightmares, depressed 
feelings, and intrusive thoughts; and an April 1999 decision 
by the Social Security Administration (SSA), finding the 
veteran disabled, for SSA purposes, since August 1, 1993, 
partly on account of his service-connected PTSD.  
Additionally, as noted earlier, the examiner who subscribed 
the July 1997 VA PTSD examination report indicated that the 
veteran had a GAF score of 35 not only currently, but also 
for the past year.

The competent evidence in the file is sufficient to find that 
the veteran was totally disabled, on the basis of 
unemployability due to his PTSD, already as of August 17, 
1995, i.e., a year prior to what is recognized as his claim 
for an increased rating for his service-connected PTSD.  
Consequently, the Board concludes that the criteria for an 
effective date of August 17, 1995, for the September 1997 
grant of a total rating for the service-connected PTSD, have 
been met.


ORDER

1.  Service connection for a gastrointestinal disability, to 
include peptic ulcer disease, hiatal hernia, duodenal ulcer, 
and colon polyps, secondary to the service-connected PTSD, or 
to the claimed inservice exposure to Agent Orange, is denied.

2.  An effective date of August 17, 1995, is assigned for the 
September 1997 grant of a total rating for the service-
connected PTSD, subject to the applicable laws and 
regulations addressing the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

